Cite as 2015 Ark. App. 544

                 ARKANSAS COURT OF APPEALS
                                     DIVISION I
                                    No. CV-14-463

TIMOTHY HOLLIS                                Opinion Delivered   October 7, 2015

                             APPELLANT        APPEAL FROM THE WASHINGTON
                                              COUNTY CIRCUIT COURT
V.                                            [NO. CV-13-956-7]

FAYETTEVILLE SCHOOL DISTRICT                  HONORABLE DOUG MARTIN,
NO. 1 of WASHINGTON COUNTY,                   JUDGE
ARKANSAS; TIM HUDSON; JIM
HALSELL; BRYN BAGWELL; JUSTIN                 AFFIRMED
EICHMAN; TRACI FARRAH; SUSAN
HEIL; STEVE PERCIVAL; VICKI
THOMAS; and STEVE JACOBY
                       APPELLEES



                        RAYMOND R. ABRAMSON, Judge


      The school board of the Fayetteville School District terminated the 2011–12 and

2012-13 teaching contracts of Timothy Hollis. Pursuant to the Teacher Fair Dismissal

Act (TFDA),1 Hollis challenged his dismissal in circuit court and added additional

claims against the district and the other appellees.2 The circuit court granted summary

judgment to the appellees on all of Hollis’s claims. We affirm.



      1
          The TFDA is codified at Ark. Code Ann. §§ 6-17-1501 to -1510 (Repl. 2013).
      2
        Appellee Vicki Thomas was the district superintendent at the time of the events
in this case. Appellee Steve Jacoby was the principal of Fayetteville High School
(FHS). The other appellees are the individual members of the board.
                              Cite as 2015 Ark. App. 544

      Hollis had been the speech and debate coach at Fayetteville High School (FHS)

for twenty-five years at the time of his 2013 termination. He was also elected a faculty

representative to the district’s Personnel Policy Committee (PPC). In 2012, Hollis

challenged the district’s administration concerning professional-development swap days

(PDSDs). Teachers attending professional-development sessions were allowed to

submit up to twelve hours to replace the two PDSDs that are designated in advance

each school year. The administration designated the PDSDs for use in the

implementation of the “common core” curriculum standards and an online procedure

for requesting PDSDs. Hollis thought the online system deprived teachers of their

ability to take PDSDs of their choosing. He also believed that the designation of the

PDSDs was a change in policy that amounted to a breach of a teacher’s contract.

      On May 3, 2012, Hollis sent an email on the district’s FHS-all email system

advising teachers to use an attached form to request PDSDs instead of going online to

do so.3 The attached form was a version of a form teachers used prior to 2006 to

request PDSDs that Hollis had another teacher alter to incorporate the November

2012 dates. The form had been replaced by the online system.

      On May 8, 2012, Superintendent Thomas issued Hollis a formal disciplinary

reprimand letter, recounting Hollis’s actions and containing directions, including that


     The PDSDs were for the Monday and Tuesday before Thanksgiving in
      3


November 2012, the following school year.
                                           2
                             Cite as 2015 Ark. App. 544

Hollis issue an apology to the recipients of his email. The letter concluded with a

warning that the failure to follow the directives would result in a recommendation for

termination.

      Despite the reprimand, Hollis continued with his actions. On May 6, 2012,

Hollis sent an email on his district account to his department supervisor criticizing

Principal Jacoby as a “bully” and guilty of intimidation and harassment toward female

faculty members. The email also asserted that Jacoby had been hired as an

“Administration henchman under questionable, nontransparent circumstances.” He

sent a second email that same day to Thomas, refusing to back down on his position

on PDSDs. He also compared himself to the William Wallace-character and Thomas

to the “Longshanks” character from the movie Braveheart.

      This resulted in other reprimands being issued on May 18 and May 24. The

May 24 reprimand directed Hollis to issue a written apology to Jacoby for the

defamatory comments Hollis made about Jacoby in the May 6 email, directed Hollis

to attend an anger-management program at district expense, and prohibited Hollis

from being on school property or attending school-related activities until Thomas

determined that it was appropriate for Hollis to return to work.

      Another incident was memorialized by a disciplinary memo from Thomas to

Hollis dated June 20, 2012. The incident involved emails Hollis sent to Lynda

Brothers, another FHS teacher, asking her to accompany FHS debate students to the

                                          3
                              Cite as 2015 Ark. App. 544

national debate tournament on Hollis’s behalf. Brothers emailed Jacoby for guidance.

Jacoby selected Sallie Langford, a former debate coach, to accompany the debate

students. Jacoby’s selection of Langford prompted Hollis to send an email from his

personal account to the parents of the debate students.

      On June 29, 2012, Hollis was notified that his termination would be

recommended and of his right to request a hearing before the board. The grounds for

termination included allegations that Hollis had engaged in insubordinate,

inappropriate, and offensive behavior and made defamatory statements; had falsified a

district document and distributed it to fellow teachers; had used district funds for an

improper purpose; and had made inappropriate use of the district’s email system.

      By letter dated January 3, 2013, Thomas notified Hollis that she was also

recommending the termination of Hollis’s 2012–13 contract on the basis that Hollis

had allowed his teaching license to expire on December 31, 2012.

      The board considered Hollis’s termination at its meeting on February 18-19,

2013.4 After hearing witnesses called by Thomas and Hollis, the board voted

unanimously to find that four of the five grounds for termination—that Hollis had

engaged in insubordinate, inappropriate, and offensive behavior and made defamatory


      4
         The parties stipulated that the hearing was being held within the time frame
called for by the TFDA because Hollis had requested several continuances of the
earlier hearing dates.

                                          4
                               Cite as 2015 Ark. App. 544

statements; had falsified a district document and distributed it to fellow teachers; had

made inappropriate use of the district’s email system; and had allowed his teaching

license to expire—were true.5 A motion was made and seconded that the board

uphold the superintendent’s recommendation that Hollis be terminated. The motion

passed unanimously. On February 25, 2013, a letter reporting the results of the hearing

before the board was sent to Hollis.

      On May 10, 2013, Hollis filed a complaint in the Washington County Circuit

Court, contesting his termination under the TFDA. He alleged three violations of the

TFDA: that the district violated the Act by terminating Hollis’s 2012–13 contract for

conduct that occurred solely during the term of the 2011–12 contract; that the board

considered evidence of a charge (that Hollis had violated the district’s grievance policy)

not contained in the letters notifying Hollis that his termination was being

recommended; and that the grounds presented did not amount to just and reasonable

cause for Hollis’s termination. He also included claims for breach of contract and civil

conspiracy, and demanded a jury trial. Hollis amended his complaint twice, with the

second amended complaint adding a claim for violation of the Arkansas Whistle-

Blower Act. Appellees answered both amended complaints.




      5
        There were no votes for finding that the allegation that Hollis used district
funds for an improper purpose was true.
                                            5
                               Cite as 2015 Ark. App. 544

       Appellees filed a motion for summary judgment and accompanying brief in

which they asserted that Hollis’s sole remedy was to appeal the board’s decision under

the TFDA, and that appellees had an affirmative defense under the Whistle-Blower

Act.

       On April 4, 2014, the circuit court, in a two-sentence order, granted summary

judgment in favor of appellees on all of Hollis’s claims. This appeal followed.

       Before addressing the merits of Hollis’s arguments, we must take a moment to

clarify our standard of review. Although there are many cases setting forth the standard

of review under the TFDA, e.g., Russell v. Watson Chapel Sch. Dist., 2009 Ark. 79, 313
S.W.3d 1, we find that they are inapplicable in this case. The cases applying the

clearly-erroneous standard usually arise after there has been a trial in the circuit court.

The TFDA expressly contemplates that “[a]dditional testimony and evidence may be

introduced on appeal to show facts and circumstances showing that the termination or

nonrenewal was lawful or unlawful.” Ark. Code Ann. § 6-17-1510(d)(1) (Repl. 2013);

see also Jasper Sch. Dist. No. 1 v. Cooper, 2014 Ark. 390, at 6, 441 S.W.3d 11, 15. That

process was not followed in this case because the circuit court decided Hollis’s claims

on the district’s motion for summary judgment. It did so on the record made during

the hearing before the board and filed in the circuit court. Here, the circuit court did

not, as contemplated by section 6-17-1510(d)(1), reopen the record and receive new



                                            6
                               Cite as 2015 Ark. App. 544

evidence, save for an affidavit from Hollis.        Therefore, we utilize the familiar

summary-judgment standard of review:

                Our standard of review for summary judgment cases is well established.
      Summary judgment should only be granted when it is clear that there are no
      genuine issues of material fact to be litigated, and the moving party is entitled
      to judgment as a matter of law. The purpose of summary judgment is not to try
      the issues, but to determine whether there are any issues to be tried. We no
      longer refer to summary judgment as a drastic remedy and now simply regard
      it as one of the tools in a trial court’s efficiency arsenal. Once the moving party
      has established a prima facie entitlement to summary judgment, the opposing
      party must meet proof with proof and demonstrate the existence of a material
      issue of fact. On appellate review, we determine if summary judgment was
      appropriate based on whether the evidentiary items presented by the moving
      party in support of the motion leave a material fact unanswered. We view the
      evidence in a light most favorable to the party against whom the motion was
      filed, resolving all doubts and inferences against the moving party. Our review
      focuses not only on the pleadings, but also on the affidavits and other
      documents filed by the parties. Moreover, if a moving party fails to offer proof
      on a controverted issue, summary judgment is not appropriate, regardless of
      whether the nonmoving party presents the court with any countervailing
      evidence.

Harvest Rice, Inc. v. Fritz & Mertice Lehman Elevator & Dryer, Inc., 365 Ark. 573,

575–76, 231 S.W.3d 720, 723 (2006) (citations omitted). The standard is whether the

evidence is sufficient to raise a factual issue, not whether the evidence is sufficient to

compel a conclusion. Wagner v. Gen. Motors Corp., 370 Ark. 268, 258 S.W.3d 749

(2007).

      We start by addressing Hollis’s various arguments under the TFDA. Hollis first

argues that Arkansas law precludes terminating his 2012–13 contract for conduct that

occurred during the 2011–12 contract term. See Ark. Code Ann. § 6-17-1507(a).

                                            7
                              Cite as 2015 Ark. App. 544

However, that is not what happened. Instead, the board terminated Hollis’s 2011–12

contract for insubordination that unquestionably occurred during the term of the

contract. And it terminated his 2012–13 contract because he had not timely renewed

his required license to teach. There is a distinction between terminating the 2012–13

contract for conduct occurring during the term of the 2011–12 contract and holding

the hearing on terminating the 2011–12 contract outside the term of that contract.

      Next, Hollis argues that there are genuine issues of material fact as to whether

the evidence and reasons presented to the board were sufficient to support his

termination under the TFDA. We disagree.

      The TFDA provides the grounds for termination of a nonprobationary teacher,

as follows:

             A teacher may be terminated only during the term of any contract when
      there is a reduction in force created by districtwide reduction in licensed staff
      or for incompetent performance, conduct which materially interferes with the
      continued performance of the teacher’s duties, repeated or material neglect of
      duty, or other just and reasonable cause.

Ark. Code Ann. §§ 6-17-1507(a), 6-17-1510(b)(1). The TFDA requires a just and

reasonable cause that is not arbitrary or capricious to support a teacher’s termination.

Ark. Code Ann. § 6-17-1503(a)(1). One of the reasons adopted by the board for

Hollis’s termination was that he engaged in insubordinate, inappropriate, and offensive

behavior, and made defamatory statements. We have held that insubordination was a

just and reasonable cause for termination or nonrenewal of a teacher’s contract under

                                           8
                              Cite as 2015 Ark. App. 544

the TFDA. Caldwell v. Blytheville Sch. Dist., 23 Ark. App. 159, 746 S.W.2d 381 (1988).

It was not irrational for a superintendent or a principal to expect teachers to comply

with her directives and to act in a respectful, courteous, and professional manner. Id.

We also observed, “This is not to say that a teacher may not disagree with school

policy; however, a teacher should not expect to be able to shout at his supervisors, call

them liars, accuse them of conspiring against him, and walk out on conferences

without action being justified by the board.” Id. at 164, 746 S.W.2d at 384.

      Hollis was not terminated because he disagreed with the new PDSDs policy.

Rather, he was terminated because of his insubordination and activities that

undermined the administration’s efforts to implement the common core standards,

including having the PDSDs procedures be completely online. Moreover, Hollis had

been given, but not complied with, several directives by Superintendent Thomas.

      Hollis also contends that the termination of his 2011–12 contract was in error

because the board was allowed to hear evidence concerning a ground (that he had

violated the district’s grievance policy) that he was not given notice of in the letters

recommending his termination. The board did not terminate either contract for this

alleged reason; therefore, it requires no further discussion.

      Hollis’s contract for the 2012–13 school year was also terminated because he had

allowed his teaching license to expire. With certain inapplicable exceptions, Arkansas

Code Annotated section 6-17-401(a) provides that “no teacher shall be employed in

                                           9
                               Cite as 2015 Ark. App. 544

any public school of the state who is not licensed to teach in the State of Arkansas by

a license issued by the State Board of Education.” Section 6-17-401(b) provides that

a teacher in a public school shall only be compensated from school funds if he has a

valid license. On January 3, 2013, Thomas, citing the statute, notified Hollis that his

teaching license had expired on December 31, 2012, and that his 2012–13 contract

was being terminated as a result. This was the only reason given for the termination

of the 2012–13 contract.

       Hollis does not challenge the fact that his license had expired; instead, he argues

that there are issues of fact as to whether the district sent him reminders that his license

was about to expire and whether appellees were at least somewhat responsible for the

expiration of his license. We disagree that there are factual disputes that preclude

summary judgment.

       Gregory Mones, the district’s director of human resources, testified before the

board that he sent an email in April 2012 to the 145 teachers, including Hollis, whose

licenses were to expire at the end of the year. He also said that other email reminders

were sent during the fall of 2012. According to Mones, both the district and the

Arkansas Department of Education took the position that it was the teacher’s

responsibility for maintaining and renewing the license. For this reason, he said that

neither entity sent anything regarding license expiration directly to the teacher. Mones

acknowledged that, if Hollis was not receiving district emails because of his suspension,

                                            10
                                Cite as 2015 Ark. App. 544

he would not have received the reminders. Mones further testified that Hollis had not

completed all of the requirements for renewal of his license because he had not

completed the required hours of child-maltreatment training, a requirement added

after Hollis’s last renewal. Also, according to Mones, no application or renewal fee had

been submitted by Hollis.

       Hollis admitted that he had received the email reminder sent in April 2012. If

Hollis failed to receive further reminders because of his suspension, it was because of

his own actions, not any failure on the part of the district. Nor is there any proof that

Hollis sought to receive reminders via other means during his suspension. Even if the

district had failed to send the reminders, it was still Hollis’s responsibility to attend the

required training necessary to maintain his license. There is no evidence that he did so.

Based on section 6-17-401(a), this was sufficient to terminate Hollis’s 2012–13

contract.

       The circuit court correctly granted summary judgment to appellees on Hollis’s

claims under the TFDA.

       We now turn to Hollis’s breach-of-contract claim. He alleged that the district

breached both his 2011–12 contract and his 2012–13 contract by terminating those

contracts in violation of the TFDA. We disagree.

       When a teacher is “aggrieved” by a school board’s action in terminating his

contract, the recourse is spelled out in the TFDA:

                                             11
                               Cite as 2015 Ark. App. 544

               (d)(1) The exclusive remedy for any nonprobationary teacher aggrieved by
      the decision made by the board of directors shall be an appeal therefrom to the
      circuit court of the county in which the school district is located, within seventy-
      five (75) days of the date of written notice of the action of the board of
      directors.

Ark. Code Ann. § 6-17-1502(d)(1) (emphasis added). See Head v. Caddo Hills Sch.

Dist., 277 Ark. 482, 644 S.W.2d 246 (1982). It is undisputed that Hollis is a

nonprobationary teacher, having worked for the district for twenty-five years.

Therefore, Hollis does not have a separate common-law cause of action for breach of

contract.

      Hollis also argues that the circuit court erred in granting summary judgment on

his claim for civil conspiracy to commit breach of contract. Here, he alleges that

Thomas and Jacoby conspired to breach his contract by implementing changes to the

PDSD policy during the pendency of the 2011–12 contract year.

      In order to prove a civil conspiracy, Hollis must show a combination of two or

more persons to accomplish a purpose that is unlawful or oppressive or to accomplish

some purpose, not in itself unlawful, oppressive or immoral, by unlawful, oppressive

or immoral means, to the injury of another. Dodson v. Allstate Ins. Co., 345 Ark. 430,

47 S.W.3d 866 (2001); Mason v. Funderburk, 247 Ark. 521, 446 S.W.2d 543 (1969).

However, the conspiracy claim fails as a matter of law because a civil conspiracy is not

legally possible where an entity and its alleged coconspirators are not separate entities,

but rather, stand in either a principal-agent or employer-employee relationship with

                                           12
                              Cite as 2015 Ark. App. 544

the corporation. Dodson, supra. Here, Hollis admits that Thomas and Jacoby were

agents of the district. Agents may not be held liable for civil conspiracy in the absence

of evidence showing that they were acting for their own personal benefit rather than

for the benefit of the entity. Id. There is no evidence that Thomas or Jacoby were

acting for their own personal benefit.

      Finally, we turn to Hollis’s arguments that the circuit court erred in granting

summary judgment on his claim under the Whistle-Blower Act, Ark. Code Ann. §§

21-1-601 to -609 (Repl. 2004 & Supp. 2013).

      Under the Arkansas Whistle–Blower Act, a public employee who reports

violations of law or waste of public funds to the appropriate authorities is afforded

protection under the Act. See Ark. Code Ann. § 21-1-602(8). A public employer is

prohibited from taking adverse action against a public employee for a communication

that falls within the protection of this subchapter. See Ark. Code Ann. § 21-1-

603(a)(1). A public school district is a “public employer” within the meaning of the

Act. Ark. Code Ann. § 21-1-602(5)(E). Pursuant to section 21-1-602(1), an “adverse

action” means to discharge, threaten, or otherwise discriminate or retaliate against a

public employee in any manner that affects the employee’s employment, including

compensation. A whistle blower who is punished by a public employer may seek

actual damages and injunctive relief. See Ark. Code Ann. § 21-1-604(a). However, “[a]

public employer shall have an affirmative defense to a civil action brought by a public

                                           13
                               Cite as 2015 Ark. App. 544

employee under this subchapter if the adverse action taken against a public employee

was due to employee misconduct [or] poor job performance . . . unrelated to a

communication made pursuant to § 21-1-603.” See Ark. Code Ann. § 21-1-604(e)(1).

         In order for Hollis to prevail on his claim under the Act, he was required to

establish, by a preponderance of the evidence, that he suffered an adverse action

because he engaged or intended to engage in an activity protected under the Act and

that such action was unrelated to his own misconduct or poor job performance.

Barrows v. City of Fort Smith, 2010 Ark. 73, 360 S.W.3d 117. The burden was on

appellees to establish their affirmative defense of employee misconduct unrelated to the

communications by a preponderance of the evidence. Ark. Code Ann. § 21-1-

604(e)(2).

         The undisputed evidence before the board showed that Hollis was terminated

for misconduct—insubordination, inappropriate and offensive behavior, and making

defamatory statements—rather than for any statements he made under the Whistle-

Blower Act. Hollis offered no proof whatsoever of any retaliation or that the reasons

given for his termination were a pretext. In the absence of any evidence from Hollis

showing pretext, the testimony before the board concerning Hollis’s insubordination

was sufficient to establish as a matter of law the district’s affirmative defense to this

claim.

         Affirmed.

                                           14
                              Cite as 2015 Ark. App. 544

      HARRISON and BROWN, JJ., agree.

      The Williams Law Group, PLC, by: Bryce G. Crawford, for appellant.

       Friday, Eldredge & Clark, LLP, by: Christopher Heller and R. Christopher Lawson,
for appellees.




                                          15